Citation Nr: 1824585	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-31 399A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for prostate cancer is granted.


FINDINGS OF FACT

1.  Bilateral hearing loss is etiologically related to an in-service injury, event, or disease.

2.  Tinnitus is etiologically related to an in-service injury, event, or disease.

3.  Prostate cancer is etiologically related to an in-service injury, event, or disease.



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

2. The criteria for service connection for tinnitus have been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

3. The criteria for service connection for prostate cancer have been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(e) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty in the United States Navy from February 1965 to January 1968, to include service aboard the USS Larson.  The Veteran earned a National Defense Service Medal and a Vietnam Service Medal. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2012 and September 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied service connection for bilateral hearing loss, tinnitus, and prostate cancer. The Veteran timely appealed.

The Veteran requested a hearing before the Board in his substantive appeal, and a Board hearing was scheduled for January 9, 2017.  There is no evidence in the record that the hearing was held, and in an Appellate Brief, the Veteran, through his attorney, made no additional requests for a hearing.  Thus, his hearing request is therefore considered withdrawn. 38 C.F.R. § 20.704 (d) (2017). 
 
The Veteran contends that his bilateral hearing loss, tinnitus, and prostate cancer are a result of his military service.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a) (2017).

The question for the Board is whether the Veteran's current diagnoses of bilateral hearing loss, tinnitus, and prostate cancer either began during active service, or are etiologically related to an in-service disease or injury. Each of these issues is addressed individually below.

Bilateral Hearing Loss

The Board finds that competent, credible, and probative evidence establishes that the Veteran's bilateral hearing loss is etiologically related to his active service.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. §3.385 (2017).

The Board points out that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection. Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss. Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

To establish service connection, the Veteran is not obliged to show that his hearing loss was present during active military service. However, if there is insufficient evidence to establish that a claimed chronic disability was present during service, the evidence must establish a nexus between his current disability and his in-service exposure to loud noise. Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

According to his Form DD-214, the Veteran was a boatswain mate on board the USS Everett F. Larson ("Larson") and earned a Vietnam Service Medal, among other medals. The Veteran states that during this service he was exposed to noise associated with artillery fire from cannons.  The Veteran stated his battle station was responsible for loading shells and powder cans in the cannons, and that the loud booms from the sound of the cannons at such close contact caused his hearing loss and tinnitus.  Over the years, the Veteran states his hearing problems and ringing in the ears got worse.

Records retrieved from the Defense Personnel Records Information Retrieval System (DPRIS) confirm the USS Larson was in Da Nang Harbor and engaged in combat fire during the Veteran's service.  In August 1965, the USS Larson was called upon to fire over 800 rounds of ammunition into Viet Cong strongholds in support of forces in Vietnam.  In October 1966, the USS Larson fired over 650 rounds of ammunition while in Da Nang Harbor.

Service treatment records are silent as to any complaint, treatment, or diagnosis of hearing loss. Neither entrance nor exit exams reflect audio testing was conducted.

In September 2011, the Veteran underwent a VA audiological examination. The examiner found the Veteran had bilateral hearing loss, but did not offer an opinion as to whether or not the bilateral hearing loss was attributable to service, stating she could not do so without resorting to speculation.
 
In July 2012, a private otolaryngologist submitted a letter that detailed the Veteran's bilateral hearing loss and provided a nexus opinion, relating the hearing loss to his military service. In particular, the physician opined that "etiology of the Veteran's hearing loss cannot be precisely stated.  However, common sense would suggest that his hearing loss is related to noise exposure during his military service."

In light of the above, while the evidence is not unequivocal, it has nonetheless placed the record in relative equipoise.  In particular, the Board looks to the statement from the Veteran's private treating physician in July 2012, which indicates that his bilateral hearing loss is likely related to service. As such, and resolving all reasonable doubt in the Veteran's favor, the service-connection claim for bilateral hearing loss is granted.

Tinnitus

The Board finds that competent, credible, and probative evidence establishes that the Veteran's tinnitus is etiologically related to his active service.

As noted above, the Veteran was a boatswain mate on board the USS Larson. The Veteran states that during this service he was exposed to noise associated with artillery fire from cannons.  The Veteran stated his battle station was responsible for loading shells and powder cans in the cannons, and that the loud booms from the sound of the cannons at such close contact caused his tinnitus.  Over the years, the Veteran states his ringing in the ears got worse.

Records retrieved from DPRIS confirm the USS Larson was engaged in combat fire during the Veteran's time onboard.  In August 1965, the USS Larson was called upon to fire over 800 rounds of ammunition into Viet Cong strongholds in support of our forces in Vietnam.  In October 1966, the USS Larson fired over 650 rounds of ammunition while in DaNang Harbor.

Service treatment records are silent as to any complaint, treatment, or diagnosis of tinnitus.  Neither entrance nor exit exams reflect audio testing was conducted.

In September 2011, the Veteran underwent a VA audiological examination, which reflects that he reported ringing in the ears that was stressful and unbearable. The examiner did not provide an opinion as to whether or not the Veteran's tinnitus was attributable to his service, stating she could not do so without resorting to speculation.
 
In July 2012, a private otolaryngologist submitted a letter that detailed the Veteran's tinnitus and provided a nexus opinion, relating the tinnitus to his military service. In particular, the physician noted that the Veteran was exposed to acoustic trauma while onboard the USS Larson and has had tinnitus ever since.

In light of the above, while the evidence is not unequivocal, it has nonetheless placed the record in relative equipoise.  In particular, the Board looks to the statements from the Veteran's private treating physician in July 2012, which indicate that the Veteran began having tinnitus while in service that has continued to the present, and that his tinnitus is likely related to service. As such, and resolving all reasonable doubt in the Veteran's favor, the Veteran's service-connection claim for tinnitus is granted.

Prostate Cancer

The Board finds that competent, credible, and probative evidence establishes that the Veteran's prostate cancer is etiologically related to his active service.

As noted above, to prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a) (2017).

However, service connection may also be proven by presumption.  If a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for several medical conditions, including prostate cancer.  38 C.F.R. § 3.309(e).  In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service, the veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii). 38 U.S.C. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e); McCartt v. West, 12 Vet. App. 164, 166 (1999). 

Importantly, "service in the Republic of Vietnam" includes military service in the waters offshore and military service in other locations if the conditions of the military service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009). It is established law that a Veteran must have set foot on the land mass of Vietnam, or have been present in the inland waterways of that country during the statutory period (so-called "brown water" naval activity) in order to be considered to have had qualifying military service in Vietnam and, in turn, presumed exposure to herbicides. See Haas, 525 F.3d at 1197.

VA's General Counsel has held that service on a deep-water naval vessel off the shores of Vietnam may not be considered qualifying military service in Vietnam. VAOPGCPREC 27-97 (July 23, 1997). In 2001, VA reiterated its position that service in deep-water vessels offshore of Vietnam (as opposed to service aboard vessels in inland waterways of Vietnam ("blue water" versus "brown water") is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange-related diseases. See 66 Fed. Reg. 23,166 (May 8, 2001).

Thus, VA has made a distinction between military service offshore ("blue water") and those Veterans (referred to as "brown water" Veterans) who served aboard smaller river patrol and swift boats that operated on the brown-colored rivers, canals, estuaries, and delta areas making up the inland waterways of Vietnam. Brown water Navy and Coast Guard Veterans receive the same presumption of herbicide exposure as Veterans who served on the ground in Vietnam. VA Manual M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Part 10.k.

In the instant case, the Veteran has not asserted that he stepped foot in Vietnam; rather, he claims that he was exposed to herbicides while stationed on the USS Larson. In this regard, the Board notes that the USS Larson operated in the Mekong River in December 1967, which would be considered "brown water." See http://vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm. DPRIS records confirm that the USS Larson operated in Vietnamese coastal waters from November 30, 1967, to December 9, 1967. The Veteran's military personnel records reflect that he was stationed on board the USS Larson as of December 6, 1967. As such, the Veteran was stationed on the USS Larson when it was located in the "brown water" of Vietnam. Thus, exposure to herbicides may be presumed.

A review of the North Texas HCS VA medical records in this case makes clear the Veteran has been diagnosed with prostate cancer.  Specifically, a July 2009 radiology report diagnosed the Veteran with prostate cancer, and there are several follow up medical records titled "radiation oncology treatment notes" which reflect the Veteran's treatment for prostate cancer.

Accordingly, given the evidence noted above, and resolving all reasonable doubt in the Veteran's favor, service connection for prostate cancer is granted due to the Veteran's herbicide exposure while stationed on board the USS Larson as it served in the "brown water" of Vietnam.



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD	T. Jiggetts, Associate Counsel


Copy mailed to: 	Attorney Adam Luck


Department of Veterans Affairs


